DETAILED ACTION
REPEATED OBJECTIONS
Specification
1. 	The disclosure is objected to because of the following informalities: A specific polyamide
is not disclosed in the examples, because each example states only the modulus range of the
polyamide. A specific adhesive promoter is also not disclosed, because each example states only
that an adhesive promoter is used.
Appropriate correction is required.

WITHDRAWN REJECTIONS
2.	The 35 U.S.C. 103(a) rejection of Claims 16 — 23 and 29 — 36 as being unpatentable
over Hayes (U.S. Patent No. 9,488,310 B2) in view of Monsheimer et al (U.S. Patent Application
Publication No. 2006/0189784 A1) and Nummila — Pakarinen et al (U.S. Patent Application
Publication No. 2009/0156749 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 16 — 23 and 29 — 36 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Hayes (U.S. Patent No. 9,488,310 B2) in view of Takeo et al (WO 2013/105607 A1; U.S. Patent Application Publication No. 2015/0045532 A1 is used as English translation) and Nummila — Pakarinen et al (U.S. Patent Application Publication No. 2009/0156749 A1).
With regard to Claims 16, 18 and 22, Hayes discloses a multilayer film that is tubular
(column 7, line 62) comprising an innermost layer that is a polyolefin comprising ethylene and
olefin (column 2, lines 40 — 45) and a tie layer (column 9, lines 6 — 7), therefore an adhesive
promoter, between the innermost layer and an outside layer comprising a polymeric material
(column 7, lines 62 — 67), that is a polymer selected from a group of polymers that includes
polyamide and polyolefin plastomer (column 8, lines 1 — 64) that is ethylene — octene
copolymer (column 17, lines 17 — 19); the outside layer has a thickness of about 0.001 to 102
mm (column 9, lines 1 — 5) and the innermost layer has a thickness of about 0.001 to 102 mm
(column 2, lines 40 — 45) and in an example the thickness of the tie layer is approximately 1 — 2 mils (column 18, lines 58 — 65). It would have been obvious for one of ordinary skill in the art to provide for an outside layer that is polyamide, as the outside layer comprises a polymer selected from a group of polymers that includes polyamide, and to provide for an innermost layer
comprising polyolefin plastomer, as polyolefin plastomer is a polyolefin comprising ethylene and
olefin and is disclosed as a polymer that is utilizable as a layer of the pipe. It additionally would
have been obvious for one of ordinary skill in the art to provide for the layer thicknesses of
Example 6 of the instant specification, as the outside layer has a thickness of about 0.001 to 102
mm and the innermost layer has a thickness of about 0.001 to 102 mm and in an example the
thickness of the tie layer is approximately 1 — 2 mils. Hayes would therefore differ chemically from Example 6 in that Example 6, in the innermost layer, additionally comprises 10% LDPE by
weight. However, Nummila — Pakarinen et al teach that it is known in the art to provide for the
blending of LDPE in the amount of 10 to 35% by weight (paragraph 0033) with other polyolefins
(paragraph 0007) for the purpose of obtaining good mechanical properties and processability
(paragraph 0034). It would have been obvious for one of ordinary skill in the art to provide for
the blending of LDPE in order to obtain good mechanical properties and processability as taught
by Nummila — Pakarinen et al. A film that is at least in part translucent to the wavelength range
150 to 600 nm and is impermeable to organic volatile substances having a molecular mass of 20
to 300 g/mol would therefore be obtained. Hayes also fails to disclose a polyamide having a
modulus of elasticity of 1 to 500 MPa and a film having a modulus of elasticity of 1 to 250 MPa
and the claimed elasticity. However, Takeo et al teach a polyamide having a modulus of
elasticity of 200 MPa or more (paragraph 0033) for the purpose of obtaining   excellent toughness, flexibility and impact resistance (paragraph 0058). It therefore would have been obvious for one of ordinary skill in the art to provide for a polyamide having a modulus of elasticity of 200 MPa or more in order obtain excellent toughness, flexibility and impact resistance as taught by Takeo et al. Although the disclosed range of modulus of elasticity is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed
range, including those amounts that overlap the claimed range. MPEP 2144.05. A film having
the claimed modulus would therefore be included, and a film having the claimed elasticity would
therefore also be included.
With regard to Claim 17, impermeability to organic solvents would therefore be obtained.
With regard to Claim 19, at least one layer disclosed by Hayes comprises an antiblocking
agent (column 5, lines 15 — 19).
With regard to Claims 20 and 23, the film disclosed by Hayes is an inner hose of a pipe
lining construction for trenchless sewer rehabilitation because it is inserted into a steel pipe
(column 19, lines 16 — 24).
With regard to Claims 21 and 29 — 36, Hayes discloses PA 6 (column 8, lines 1 — 64).

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the objection to the Specification, of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated July 1, 2022, that the phrase ‘ethylene copolymers’ is objected to.’ 
However, the phrase ‘ethylene copolymers’ is not objected to.’ 
Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782